UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-7063



JULIO ZELAYA SORTO,

                                             Petitioner - Appellant,

          versus


MARVIN POLK, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. P. Trevor Sharp, Magistrate
Judge. (1:06-cv-00113-WLO)


Submitted:   August 18, 2006            Decided:   September 12, 2006


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Julio Zelaya Sorto, Appellant Pro Se. Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Julio Zelaya Sorto seeks to appeal the order of the

magistrate judge deeming Sorto’s response to a Roseboro* notice

deficient and striking the response without prejudice.           This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).         The order Sorto seeks to appeal

is   neither   a   final   order   nor   an   appealable   interlocutory   or

collateral order.     Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  DISMISSED




      *
       Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975).

                                    - 2 -